Title: From Benjamin Franklin to Baynton, Wharton & Morgan, [10 May 1766]
From: 
To: 


This is the first of three brief extracts from letters by Franklin, the originals of which cannot be found, expressing approval of the proposed western settlement. All three have been tentatively dated May 10, 1766. The present extract and that to Galloway are contained in a letter from Baynton, Wharton & Morgan to Sir William Johnson, July 12, 1766, where they are said to have arrived “by the May Packet,” and the merchant firm wrote Franklin on August 28 acknowledging his letter of May 10. The extract to William Franklin was first printed by Jared Sparks, who gave it the specific date of May 10. William’s letter to his father of about July 13 mentions receiving “your Letter per the Packet of May 10.”  Probably all three letters were written on the same day. The member of the firm who wrote the letter to Johnson added, after the quotations, that “Upon the first thoughts of the Scheme, Mr. Galloway and I wrote to Dr. Franklin, so that he might essay it, with the Ministry.” 
 
[May 10, 1766]
I join fully in opinion with you, that a western Colony, would be highly advantageous and very easily settled.
